                Case 2:19-cv-00445-RSL Document 99 Filed 06/11/21 Page 1 of 6



 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7
      DANIELLE LLERA,
 8
                                                                    Cause No. C19-0445RSL
                               Plaintiff,
 9
                   v.                                               ORDER GRANTING PLAINTIFF’S
10
                                                                    MOTION TO COMPEL (DKT. # 51)
      TECH MAHINDRA (AMERICAS) INC.,
11
                               Defendant.
12

13
            This matter comes before the Court on “Plaintiff’s Motion to Compel Defendant’s
14

15   Responses to Plaintiff’s Discovery Requests.” Dkt. # 51. 1 Plaintiff filed this lawsuit alleging race

16   and national origin discrimination and seeking to recover unpaid commissions on a large
17   contract she helped secure with T-Mobile (the “Houlihan project”). Plaintiff served defendant
18
     with three sets of discovery requests. She seeks to compel the production of additional
19
     information regarding comparators who received commissions on the Houlihan project; other
20
     complaints of race or national origin discrimination; and defendant’s financial information. 2
21

22          1
               A redacted version of the motion is available for public viewing at Dkt. # 47. Plaintiff’s motion
23   to seal (Dkt. # 50) is GRANTED. Dkt. # 51-53 and Dkt. # 58-59 will remain under seal. Defendant has,
     however, waived any confidentiality that attached to the name of the project at the center of this case by
24   repeatedly publishing it without redaction in the record. See, e.g., Dkt. # 32-6 at 3. The Court has used
25   the name of the contract in this Order, and it need not and should not be redacted in future submissions.
            2
26           Plaintiff has withdrawn her request for information related to the racial makeup of defendant’s
     workforce, having obtained the information through a Freedom of Information Act request. Dkt. # 62.
27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO COMPEL (DKT. # 51) - 1
              Case 2:19-cv-00445-RSL Document 99 Filed 06/11/21 Page 2 of 6



 1          Rule 26 of the Federal Rules of Civil Procedure governs the permissible scope of
 2   discovery in federal civil litigation. Rule 26(b) sets forth the threshold requirements that
 3
     information sought to be discovered must appear “relevant to any party’s claim or defense and
 4
     proportional to the needs of the case . . . .” Relevant information is “any matter that bears on, or
 5

 6   that reasonably could lead to other matter that could bear on, any issue that is or may be in the

 7   case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Proportionality is
 8   evaluated in light of “the importance of the issues at stake in the action, the amount in
 9
     controversy, the parties’ relative access to relevant information, the parties’ resources, the
10
     importance of the discovery in resolving the issues, and whether the burden or expense of the
11
     proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1). If a party refuses to
12

13   make a requested disclosure or production, the requesting party may move for an order

14   compelling responses under Rule 37(a). The Court has broad discretion to decide whether to
15   compel discovery. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1211
16
     (9th Cir. 2002).
17
            (1) Interrogatory No. 2 (First Set)
18
            Plaintiff seeks information regarding any and all commissions or bonuses paid to Tech
19

20   Mahindra employees on the Houlihan project, as well as the plan under which the commission or

21   bonus was paid, the date of payment, the race, national origin, and sex of the recipient, and the
22   basis on which the commission was calculated. Dkt. # 53-1 at 8-9. In their deposition testimony,
23
     Sandeep Thawani and Nitin Mohan acknowledge receiving a “one-off” incentive or a “payout”
24

25
     Although not specified in the notice of withdrawal, the Court finds that Request for Production No. 14
26   seeks the same sort of information: the related motion to compel (Dkt. # 51 at 8-9) is therefore deemed
     moot.
27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO COMPEL (DKT. # 51) - 2
               Case 2:19-cv-00445-RSL Document 99 Filed 06/11/21 Page 3 of 6



 1   related to their roles in the Houlihan project (Dkt. # 59-3 at 2; Dkt. # 59-4 at 4), but defendant
 2   failed to include them in their response to Interrogatory No. 2 because the payments were not
 3
     under the incentive plan that governed plaintiff’s employment. Plaintiff’s inquiry was not limited
 4
     to those who were paid under the incentive program to which she was subjected, however. In the
 5

 6   context of this case, all commissions or bonuses paid to Tech Mahindra employees “on the

 7   Houlihan project” are relevant to plaintiff’s claim that she was excluded from the largesse that
 8   flowed as a result of the deal because of her race or national origin. Defendant shall supplement
 9
     its response to Interrogatory No. 2 to provide the requested information regarding Messrs.
10
     Thawani and Mohan, as well as any other employees who received incentive pay related to their
11
     work on the Houlihan project.
12

13           (2) Interrogatory No. 9 and Requests for Production Nos. 9 and 15 (First and Third

14   Sets)
15           Plaintiff seeks information regarding complaints of race or national origin discrimination
16
     lodged against Tech Mahindra in any court or government agency from January 2014 to January
17
     2019 and informal communications raising similar concerns or a failure to pay wages since
18
     January 2015. The requests seek only basic information regarding other complaints, is limited in
19

20   time to the period surrounding plaintiff’s employment, and seeks discovery regarding Tech

21   Mahindra employees who have made similar complaints of race and national origin
22   discrimination or failure to pay wages. Although the requests contain no geographic limitation,
23
     plaintiff argues that such limitation would be impossible given that defendant staffs different
24
     projects with employees from around the world.
25
             Defendant objected to the requests, arguing that there is a federal bar on discovery of
26

27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO COMPEL (DKT. # 51) - 3
                Case 2:19-cv-00445-RSL Document 99 Filed 06/11/21 Page 4 of 6



 1   “‘all’ complaints brought against an employer, without limitation in time, geography or subject
 2   matter (for example, relating to a particular supervisor).” Dkt. # 58 at 8. Even if such bar exists
 3
     (and it does not), the discovery requests are limited by both time and subject matter restrictions.
 4
     The information sought is relevant to plaintiff’s theory of the case, and defendant has not
 5

 6   attempted to show either that the discovery is not proportional to the needs of the case or that a

 7   protective order under Rule 26(c) is appropriate. 3 Defendant must respond to Interrogatory No. 9
 8   and Requests for Production Nos. 9 and 15.
 9
            (3) Interrogatory No. 15 and Requests for Production Nos. 16 and 17 (Third Set)
10
            Interrogatory No. 15 asks defendant to “[d]escribe in detail the current valuation of Tech
11
     Mahindra and the factual basis for that valuation.” Dkt. # 49-2 at 9. Related requests seek
12

13   production of income and cash flow statements for 2019 and 2020. Dkt. # 49-2 at 10-11.

14   Plaintiff has asserted a claim for punitive damages and intends to provide the jury with
15   information regarding defendant’s net worth so that it can determine an amount that would be
16
     meaningful but not financially ruinous. Defendant objects to the discovery requests on the
17
     grounds that (a) the information is not relevant, (b) it has already provided information regarding
18
     revenue and profits earned on the Houlihan project, (c) plaintiff should have requested this
19

20   information earlier so that it might facilitate settlement, and (d) the delay in seeking production

21

22          3
               If the threshold requirements of Rule 26(b), namely relevance and proportionality, appear to be
23   satisfied, discovery may nevertheless be limited under Rule 26(c), which provides courts with the
     authority to issue, for good cause, a protective order to prevent “annoyance, embarrassment, oppression,
24   or undue burden or expense.” To establish good cause under Rule 26(c), the movant must show “‘that
     specific prejudice or harm will result’ if the protective order is not granted.” In re Roman Catholic
25
     Archbishop of Portland in Or., 661 F.3d 417, 424 (9th Cir. 2011) (quoting Foltz v. State Farm Mut. Ins.
26   Co., 331 F.3d 1122, 1130 (9th Cir. 2003)).

27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO COMPEL (DKT. # 51) - 4
              Case 2:19-cv-00445-RSL Document 99 Filed 06/11/21 Page 5 of 6



 1   suggests that the information is sought for improper purposes.
 2          Plaintiff’s third set of discovery requests were served on October 9, 2020. In July of that
 3
     year, the parties had obtained a three-month extension of the case management deadlines in
 4
     order to participate in alternative dispute resolution efforts: the discovery deadline was continued
 5

 6   by agreement of the parties to February 7, 2021. Defendant has not explained why discovery

 7   requests served four months before the close of discovery were “too late” or give rise to an
 8   inference of improper purpose. Defendant’s overall net worth is relevant to the jury’s
 9
     consideration of punitive damages, and defendant has not justified its decision to limit its
10
     responses to information regarding the revenue or profits related to the Houlihan project.
11
     Defendant has not shown that the discovery requests lack proportionality or will cause
12

13   “annoyance, embarrassment, oppression, or undue burden or expense.” Rule 26(c). Supplemental

14   responses to Interrogatory No. 15 and Requests for Production Nos. 16 and 17 will be required.
15          (4) Request for Production No. 19 (Third Set)
16
            Plaintiff seeks to compel production of “all text messages, instant messages, and email
17
     sent to or from Satish Pai, between March 1, 2017, and October 31, 2017” that mention
18
     “Danielle” or “Llera.” Plaintiff was told by another Tech Mahindra employee that she was not
19

20   paid her commission because she was not in Dr. Pai’s “good books.” Dkt. # 52 at ¶ 6. This

21   extremely narrow request is relevant to defendant’s motivation and could be easily performed on
22   most electronic communication platforms. Defendant’s unsupported objections of undue burden,
23
     lack of relevance, duplication, and untimeliness are overruled. Supplementation will be required.
24

25
     //
26

27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO COMPEL (DKT. # 51) - 5
              Case 2:19-cv-00445-RSL Document 99 Filed 06/11/21 Page 6 of 6



 1         For all of the foregoing reasons, plaintiff’s motion to compel (Dkt. # 51) is GRANTED.
 2   Defendant shall provide full and complete responses to Interrogatories Nos. 2, 9, and 15 and
 3
     Requests for Production Nos. 9, 15, 16, 17, and 19.
 4

 5

 6         Dated this 11th day of June, 2021.

 7
                                                Robert S. Lasnik
 8                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING PLAINTIFF’S
28   MOTION TO COMPEL (DKT. # 51) - 6
